CANTY, J.
(dissenting).
I cannot concur in the foregoing opinion so far as it holds that the mortgagee is entitled to retain the amount of the taxes paid by him. These taxes were paid before the commencement of the foreclosure proceedings, and it was not stated in the notice of foreclosure sale that any such taxes had ever been paid, or the amount thereof. Section 6033, G. S. 1894, provides:
“Every notice [of sale on mortgage foreclosure] shall specify— * * * Third, the amount claimed to be due thereon, and taxes, if any, paid by the mortgagee at the date of the notice.”
It is unnecessary to cite decisions holding that this statute must be strictly complied with, or the sale will be void when the irregularity affects the whole sale. When the irregularity does not affect the whole sale, but merely affects one item of the mortgagee’s claim, the foreclosure is void as to. that item, but valid as to all other items of the mortgagee’s claim. This is the principle involved in Johnson v. Northwestern, 60 Minn. 393, 62 N. W. 381, and Brown v. Scandia, 61 Minn. 527, 63 N. W. 1040. But this is not a case of irregularity at all, but of total omission. A precisely similar notice of sale was construed on the reargument in Kirkpatrick v. Lewis, 46 Minn. 164, 47 N. W. 970, and 48 N. W. 783. The notice of sale stated that the premises would be sold to pay the debt and interest, “and the taxes, if any, on said premises.” The court held that the words here quoted referred to taxes that might be paid after the commencement of the foreclosure proceedings or after sale, and not to taxes that had been paid before the commencement of such proceedings. The point decided was not obiter, in my opinion was *232decided correctly, and the decision ought now to be followed as a rule of property. The mortgagee wholly omitted to foreclose for the taxes which he had paid before the commencement of the foreclosure proceedings, and has, therefore, waived his claim for such taxes. All of the prior decisions of this court point in that direction. Even in Gorham v. National, 62 Minn. 327, 64 N. W. 906, it is stated by Chief Justice Start in delivering the opinion of the court, at page 329:
“It is the amount claimed to be due on the mortgage at the date of the notice of sale, and not the total amount secured by the mortgage, and not then due, which must be stated in the notice. * * * The fact that this amount had no existence at the date of the notice of sale, so that it could and must have been stated in the notice, in no manner affects the right of the mortgagee to pay the taxes at any time before the sale, and tack the amount to the mortgage debt.”
In my opinion, the order appealed from should be affirmed.